Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are being examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 3, the limitation “so that the amount of moisture collected within the reservoir” renders the claim indefinite because it is unclear what is the claimed reason for the reservoir being transparent.
The term "substantially similar" in claims 9 and 14 is a relative term which renders the claim indefinite.  The term "substantially similar
Claim 14 recites the limitation "the charge port" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
All remaining claim claims are rejected as they depend from rejected independent claims 9 and 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-7, 9, 14, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Alipour et al. (US Pub. No. 2006/0254219 A1, herein, Alipour).
Regarding claim 1, Alipour discloses a handheld vacuum sealer device (10 – Fig. 1) for generating a vacuum in a bag member or container (90 – Fig. 7), the sealer device comprising: 
a body (11, 12, 16 – Figs. 1-2); 
a motor (“vacuum pump motor”) secured and contained within the body (Para [0098]); 
a pump (14 – Fig. 2) secured and contained within the body, the pump being driven by the motor when the sealing device is activated (Para [0098]); 
a power source (15, 54) secured and contained within the body (Figs. 2 and 27) in electrical communication with the motor for providing power thereto (Para [0060]); and 
an activation button (18, 19 – Figs. 1-2) that is releasably associated with the body such that when the body (11) is pushed downwardly to form a seal between the sealer device and the bag member or container (via 50 – Para [0059]), the activation button is activated, and the motor drives the pump to generate a vacuum in the bag member or container (Para [0063]).

Regarding claim 2, Alipour discloses the sealer device as recited above wherein the sealer device further includes a reservoir (17, 35 – Figs. 1 and 2) that is selectively engageable with the body (Para [0059] and [0061]).

Regarding claim 4, Alipour discloses the sealer device as recited above wherein the reservoir includes at least one reservoir cup (Fig. 2).
Regarding claim 6, Alipour discloses the sealer device as recited above wherein the sealer device further includes an accessory nozzle (33) located and positioned within a reservoir cup (Para [0061]).

Regarding claim 7, Alipour discloses the sealer device as recited above wherein the sealer device further includes a charge port (“reciprocal female sockets” – [Para [0103], Fig. 27).

Regarding claim 9, Alipour discloses a charging cradle (56 – Fig. 27) for receiving and engaging a handheld vacuum sealer device (10 – Fig. 10) having a charge port (“reciprocal female sockets” – [Para [0103]), the charging cradle comprising: 
a cavity having a cross-section shape substantially similar to a cross-section shape of a body of the sealer device so that when the sealer device is placed in the charging cradle, the sealer device is snugly secured therein (See Fig. 27 below); and 
at least one charging contact strip (58) that circumscribes an interior of the cavity so that when the sealer device is placed in the charging cradle, the charge port of the sealer device abuts a portion of the at least one charging contact strip of the charging cradle regardless of the orientation of the sealer device (Para [0103]).

    PNG
    media_image1.png
    543
    507
    media_image1.png
    Greyscale

Alipour, Fig. 27

Regarding claim 14, Alipour discloses a handheld vacuum system (Fig. 27) for generating a vacuum in a bag member or container (90 – Fig. 7), comprising: 
a sealer device (10 –Fig. 1) comprising
a body (11, 12, 16 – Figs. 1-2); 
a motor (“vacuum pump motor”) secured and contained within the body (Para [0098]); 
a pump (14 – Fig. 2) secured and contained within the body, the pump being driven by the motor when the sealing device is activated (Para [0098]); 
15, 54) secured and contained within the body (Figs. 2 and 27) in electrical communication with the motor for providing power thereto (Para [0060]); and 
an activation button (18, 19 – Figs. 1-2) that is releasably associated with the body such that when the body (11) is pushed downwardly to form a seal between the sealer device and the bag member or container (via 50 – Para [0059]), the activation button is activated, and the motor drives the pump to generate a vacuum in the bag member or container (Para [0063]).
a charging cradle (56 – Fig. 27) comprising: 
a cavity having a cross-section shape substantially similar to a cross-section shape of a body of the sealer device so that when the sealer device is placed in the charging cradle, the sealer device is snugly secured therein (Fig. 27); and 
at least one charging contact strip (58) that circumscribes an interior of the cavity so that when the sealer device is placed in the charging cradle, the charge port of the sealer device abuts a portion of the at least one charging contact strip of the charging cradle regardless of the orientation of the sealer device (Para [0103]).

Regarding claim 17, Alipour discloses the vacuum system as recited above wherein the sealer device further includes a reservoir (17, 35 – Figs. 1 and 2) that is selectively engageable with the body (Para [0059] and [0061]), the reservoir includes at least one reservoir cup (17).

Regarding claim 18, Alipour discloses the vacuum system as recited above an accessory nozzle (33) is located and positioned within a reservoir cup (Figs. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alipour et al. (US Pub. No. 2006/0254219 A1, herein, Alipour).
Regarding claim 3, Alipour discloses the sealer device as recited above.
Alipour does not expressly disclose that the reservoir is transparent so that the amount of moisture collected within the reservoir.
Alipour does disclose that the housing to which the reservoir (17) is attached is “molded plastic” (Para [0059]).
It would have been obvious to one having ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the reservoir as disclosed by Alipour so that it is transparent, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 5 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-13, 15-16, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






January 15, 2021 
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731